Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-8 are all the claims.
2.	The preliminary amendment to the abstract of 8/15/2019 and the preliminary amendment to the specification of 3/2/2020 have been considered and entered.

Election/Restrictions
3.	Applicant's election with traverse of Group I in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that the cited reference of Bolton does not appear to apply to the subject matter recited in claims 1 and 2. Moreover, Applicant notes that a rejection has not been made based upon the asserted teachings within the cited reference of Bolton.  This is not found persuasive because Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the Bolton reference.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/2022.
5.	Applicant's election of species (a) with traverse in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that the cited reference of Bolton does not appear to apply to the subject matter recited in claims 1 and 2. Moreover, Applicant notes that a rejection has not been made based upon the asserted teachings within the cited reference of Bolton.
	In the interest of compact prosecution, the species (b)-(c) are joined for examination.
6.	Claims 1-2 are all the claims under examination.

Information Disclosure Statement
7.	The IDS’ of 11/18/2019 and 10/14/2020 have been considered and entered. The initialed and dated 1449 forms are attached.

Specification
8.	The disclosure is objected to because of the following informalities:
a) The use of the term, Tris, Tween, Sepharose, BiaCore, TOYOPEARL, CD OptiCHO, PrimeSTAR HS, TSKgel, GloMAX, RITUXAN, HiTRAP, SulfoLink, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
9.	Claim 2 is objected to because of the following informalities: 
a) Claim 2 recites “among the following (a), (b), and (c)” and separate elements (a), (b) and (c). The first limitation is seemingly redundant and adds no additional description of the invention from what is already claimed.  
b) Claim 2 is unclear whether only elements (b) and (c) or all of elements (a)-(c) are required to have antibody-binding activity. 
c) Claim 2 is unclear for the functional relationship between Fc-binding activity and antibody binding activity for the protein in general. The specification defines the sequence of SEQ ID NO: 5 as human FcγRIIIa amino acid substitution product ([0007]), a protein having ability to bind to the Fc region of an antibody and corresponding to the region of EC in Figure 1 of natural human FcγRIIIa ([0019]). It is not clear how based on the definition for the sequence of SEQ ID NO:5, the sequence would have conventional antibody-binding activity. It is not clear in the claim language what features distinguish one function from the other: Fc-binding vs antibody-binding.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 2(c) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2(c) is drawn to an Fc-binding protein having 80% or more homology to the range of amino acid residues 33 to 208 of SEQ ID NO: 4 so long as valine at position 192 is substituted with phenylalanine.  The first tick mark identifies residue 33 and the second blue tick mark identifies residue 208 in a sequence alignment of SEQ ID NOS: 4 and 5. The extant variation between the sequences shown below yet further inclusive of that falling within the limitation “having 80% or more homology” would render the claim element as broadening from what is required in depending from Claim 1 for the sequence of SEQ ID NO: 5.

    PNG
    media_image1.png
    262
    567
    media_image1.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	Claims 1 and 2(b)-(c) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is interpreted as being drawn to a functionalized protein having Fc-binding activity comprising at least amino acid substitution between residues 33 to 208 in the sequence of SEQ ID NO 5 where at least one substitution is valine 192 phenylalanine.
	Claim 2(b)-(c) is drawn to a functionalized region of EC shown in Figure 1 of natural human FcγRIIIa (see [(0007; 0019]). The recited structure with additional amino acid modifications in element (b) are required to bind an Fc and possess antibody-binding activity. The recited structure with percent variation in element (c) are required to bind an Fc and possess antibody-binding activity. 
The breadth and scope of the variants for the sequence of SEQ ID NO: 5 and the sequence of SEQ ID NO: 4 are beyond what the specification teaches and what Applicants possess at the time of filing to meet the structure/function requirements of the claims under the written description analysis. MPEP
	Disclosure in the Specification
	Applicants obtained and tested by sequence analysis, transformants expressing Fc-binding proteins each having a substitution of Val at position 192 (position 176 of SEQ ID NO: 1) in the Fc-binding protein FcR9 (SEQ ID 10 NO: 5) by one of Ala, Arg, Asn, Asp, Cys, Gln, Glu, Gly, His, Ile, Leu, Lys, Met, Phe, Pro, Ser, Thr, Trp, and Tyr. [0052] In Example 2, an evaluation of IgG1-Binding Ability of Fc-Binding Protein variants from each transformant expressing Fc-binding protein produced in Example 1 was examined. As a result of calculation of affinity to the IgG1antibody, it was found that among the produced Fc-binding proteins, a protein having an amino acid substitution of Val at position 192 of SEQ ID NO: 5 (corresponding to position 176 of SEQ ID NO: 1) by Phe (hereinafter referred to as “FcR9_F”) has lower antibody affinity than FcR9 (SEQ ID NO: 5) serving as a reference. 

    PNG
    media_image2.png
    153
    517
    media_image2.png
    Greyscale
The specification provides no other examples of successful engineering of the Fc binding protein of SEQ ID NO: 5 comprising the preferred affinity of that clone with other amino acids substitutions in the same residue, and does not identify other residues falling within the range of 33-208 of the same sequence that are obvious to engineer in order to generate the Fc-binding protein with enhanced effector function.
The differences in amino acid sequences are what determine different specificities to different antigens, and thus the specification fails to disclose those variants that are capable of binding from those variants incapable of binding the corresponding target. Applicants is a wish to be in possession of myriad variant prototypes meeting the structure/function correlation without a showing by way of actual reduction to practice for a reasonable number of embodiments that any such species having said combinations of mutations would be operative in its specific binding. The specification discloses neither representative species nor common structural features of the claimed mutated genus of Fc-binding proteins much less those having antibody-binding activity that would function as claimed. 
The claims cover an enormous number (thousands to millions) of Fc-binding protein candidates, where only a single example satisfies the functional binding limitation for the engineered Fc-binding protein binding to IgG1. The written description does not meet the written description requirement for this functional binding limitation and the mutated domain for the sequence of SEQ ID NO: 5 are unpredictable since for any given engineered protein the binding ability depends on a variety of factors. “A patent owner cannot show written description support by picking and choosing claim elements from different embodiments that are never linked together in the specification.” Flash-Control (Fed. Cir. 07/14/21) (non-precedential) (aff'g Summ. J. written description invalidity); Taylor (18-1048) (Fed. Cir. 04/03/2020) (non-precedential) (affg Summ. J. rejection in Sec. 145 action of claims combining features identified in Spec. but not described in combination with each other); Taylor (18-1070) (Fed. Cir. 04/03/20) (non-precedential) (same); Purdue Pharma (Fed. Cir. 06/13/17) (non- precedential) (aff PTAB written-description unpatentability determination in interference where claims combining features identified in Spec. but not described in combination with each other).
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus. 
The disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are “representative of the full variety or scope of the genus,” or by the establishment of “a reasonable structure-function correlation.” Such correlations may be established “by the inventor as described in the specification,” or they may be “known in the art at the time of the filing date.” See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014).
In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, some may lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. 
Note that merely reproducing a claim limitation in the specification, or even pointing to an original claim, does not satisfy the written description requirement.  
      	
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties as recited.
    	
It does not appear based upon the disclosure of the variants having specific amino acid substitutions in specific positions alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of Fc-binding protein.

    	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claims.  Id. 43 USPQ2d at 1406.  
     	
In the absence of disclosure of relevant, identifying characteristics of the Fc-binding protein, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of  Fc-binding protein comprising at least any one amino acid substitution from position 33 to 208 of SEQ ID NO:5, broadly encompassed by the claimed invention, other than Fc-binding protein variant structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim(s) 1- 2(a) and (b) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al (USPN 10221210 / US20130084648/ 13/554,501; cited in PTO 892 form of 3/18/2022) in view of Asoaka et al (USPN 10815289/ 20170218044/ 15/321916; filed 6/27/2014). 
Bolton teaches “Fc receptors for use in media as described herein can include an extracellular portion of an Fc gamma RIIIa polypeptide that retains the ability to bind to a glycoform of an Fc-containing polypeptide. For example, an Fc receptor can have a sequence at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% identical to the extracellular domain of the sequence shown in SEQ ID NO:1, or a sequence at least 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% identical to a portion thereof (e.g., a portion comprising amino acids 21-209, amino acids 17-208, amino acids 21-192,..”
Here, the FcγRllIa described in Bolton corresponds to the protein containing amino-acid residues in which, in 33 to 208th amino-acid residues in the amino-acid sequence of SEQ ID NO: 5 in the invention of the present application. As evidenced by the instant specification at [0007]:
“Specifically, among amino acid residues involved in antibody-binding ability in an Fc-binding protein consisting of the amino acid sequence set forth in SEQ ID NO: 5 (human FcγRIIIa amino acid substitution product), exhaustive substitutions of the amino acid corresponding to valine at position 192 of SEQ ID NO: 5 (corresponding to valine at position 176 in natural human FcγRIIIa consisting of the amino acid sequence set forth in SEQ ID NO: 1) by different amino acids were conducted.”

Bolton teaches “the sequences may also have deletions, insertions or substitutions of amino acid residues which produce a silent change and result in a functionally equivalent substance. Deliberate amino acid substitutions may be made on the basis of similarity in polarity, charge, solubility, hydrophobicity, hydrophilicity, and/or the amphipathic nature of the residues as long as the secondary binding activity of the substance is retained. For example, negatively charged amino acids include aspartic acid and glutamic acid; positively charged amino acids include lysine and arginine; and amino acids with uncharged polar head groups having similar hydrophilicity values include leucine, isoleucine, valine, glycine, alanine, asparagine, glutamine, serine, threonine, phenylalanine, and tyrosine.”

Asoaka teaches Fc-binding proteins designed to have improved stability, particularly to heat and acid achieved by substituting an amino-acid residue in a specific position in the extracellular region of human FcyRIIIa with another specific amino acid.

Asoaka claims the method (Claim 29) to motivate the ordinary artisan to exchange of a V->F or F- >V in the Fc region specifically for purposes of improving antibody separation of glycosylated antibodies with engineered Fc-binding proteins.

Where the combination of references specifically encompasses a similar and overlapping range of amino acid residues in an Fc-binding protein encompassing the sequence of SEQ ID NO: 5 for targeting improved IgG binding, where the particular phenylalanine substitution is appreciated and taught as a possible alternative to residue V192[Wingdings font/0xE0] F, and where Applicants have not demonstrated improved, unexpected or surprising results in their data for the instant claimed substitution(s), the instant claims are prima facie obvious.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643